Exhibit 2.2 ExhibitB EARNOUT AGREEMENT among FPIC INSURANCE GROUP, INC., FIRST PROFESSIONALS INSURANCE COMPANY, INC. and ­­­­­Mark E. Adams and Timothy P. Reardon, as Stockholders Representative dated as of , 20 EARNOUT AGREEMENT This EARNOUT AGREEMENT (this "Agreement") is made as of the th day of , 20, by and among FPIC Insurance Group, Inc., a Florida corporation (“FIG”), First Professionals Insurance Company, Inc., a Florida stock insurance company and a wholly owned subsidiary of FIG (“FPIC” and, collectively with FIG, “Buyer”) and Mark E. Adams and Timothy P. Reardon, as Stockholders Representative (collectively, the “Stockholders Representative”). W I T N E S S E T H: WHEREAS, Buyer entered into an Agreement and Plan of Merger dated as of July 30, 2009 (the “Merger Agreement”) with FPIC Merger Corp., a Nevada corporation and wholly owned subsidiary of FPIC (“Merger Co”), Advocate, MD Financial Group Inc., a Nevada corporation (the “Company”), and the Stockholders Representative, pursuant to which Merger Co will merge with and into the Company, and the Company will become a wholly owned subsidiary of FPIC (the “Merger”); WHEREAS, pursuant to Sections 2(b) and (k) of the Merger Agreement, the parties hereto agreed to enter into this Agreement in connection with the consummation of certain of the transactions contemplated by the Merger Agreement, as part of the consideration to be provided by Buyer to the holders of the Company’s capital stock and warrants (the “Shareholders”) in connection with the acquisition by Buyer of the Company as contemplated by the Merger Agreement; WHEREAS, pursuant to Section 2(l) of the Merger Agreement, the Stockholders Representative was appointed as agent and attorney-in-fact for the Shareholders to act on the Shareholders’ behalf with respect to, among other things, this Agreement; and WHEREAS, while it is the intention of the parties hereto that FPIC, as the acquirer of the Company from the Shareholders, make the payments, if any, contemplated by this Agreement for the benefit of the Shareholders, FIG is a party to this Agreement and jointly and severally obligated with FPIC in respect of Buyer’s obligations under this Agreement in order to provide additional assurances that such payments, if any, will be made and any other obligations of Buyer hereunder will be performed. NOW, THEREFORE, in consideration of the premises and mutual promises contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: 1. Definitions. For purposes of this Agreement: 1.1. Certain Definitions. The following terms shall have the following meanings: “Additional Consideration Amount” shall mean the amount indicated for a particular Chart Level in the furthest right column of the Tier I Chart or the Tier II Chart, as the case may be. "Affiliate" shall have the meaning set forth in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act of 1934, as amended. “Allocable Portion” shall mean, with respect to a Shareholder, the percentage specified for such Shareholder in Annex IV hereto and, with respect to an Incentive Bonus Pool Participant, the percentage specified for such Incentive Bonus Pool
